DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 of US application 16/347,138 filed 5/2/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/12/21. Claims 1 and 3-6 were amended. Claims 1-6 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-6 are allowed over the prior art of record. The closest prior art of record is Field et al. (US 4846297 A) in view of Kazimov et al. (SU 880843 B), hereinafter referred to as Field and Kazimov, respectively.
Regarding claims 1 and 4, applicant recites A method for tracking a position of a remotely operated vehicle following a set route relative to tracks laid out on a frame structure forming a storage grid, the vehicle having first and second sets of wheels connected to drives for moving the vehicle in corresponding x- and y-directions on the storage grid, comprising: 
receiving information of a total number of track crossings to pass between start and stop positions in x- and y-directions according to the set route; 
directing sensors attached to the vehicle at the tracks along the route of the vehicle, 
wherein at least a first sensor is attached to a first wheel support on one side of the vehicle and directed in the x-direction, and a second sensor is attached to a second wheel support on another side of the vehicle and directed in the y-direction, 
detecting and monitoring track crossings passed when moving the vehicle in the x- and y- directions according to the set route by means of wheel supports that are active, enabling contact between wheels and tracks, where 
when the vehicle is traveling in the y-direction, the first wheel support is active, the second wheel support is passive, the first sensor attached to the first wheel support is arranged for detecting the track crossings, and the second sensor attached to the second wheel support is arranged for measuring distance to a next track crossing in the y- direction; and 
when the vehicle is traveling in the x-direction, the second wheel support is active, the first wheel support is passive, the second sensor attached to the second wheel support is arranged for detecting the track crossings, and the first sensor attached to the first wheel support is arranged for measuring distance to a next track crossing in the x-direction; and 
transmitting a signal to a controller, controlling the drives of the wheels of the vehicle, when a number of track crossings passed is close to a total number of track crossings to pass38535092Application No. 16/347,138Docket No.: 17239-195001 Reply to Office Action of May 12, 2021between the start and stop positions in the respective x- and y-directions along the set route.
Field discloses a system for keeping track of a location of a vehicle by counting bar-coded targets as they are passed by the vehicle (See at least Fig. 7 in Field: Field discloses that a vehicle keeps track of where it is by counting bar coded targets as they are passed using an infrared photoelectric sensor 70 which detects light reflected from a target as the vehicle passes underneath it [See at least Field, Col 12, lines 41-66]. Field further discloses that this information is supplied to the computer 90 which keeps track of how many bar coded targets have been passed [See at least Field, Col 12, lines 41-66]).
However, Field does not disclose or suggest where there may be a grid of perpendicular tracks for a vehicle along which the vehicle moves using multiple wheel supports, each equipped with its own sensor, to detect the number of track crossings or distance to track crossings depending on whether or not the wheel support is active at the time. In fact, Field discloses that their vehicle turns in order to change direction (See at least [Field, Col 12, lines 41-66]). Therefore, the idea of dedicated wheel supports and sensors for x- and y-directions is not disclosed by Field at all, let alone with respect to a track.
Kazimov discloses a system for detecting how many crossings a train has traversed in order to determine its position (See the drawing in Kazimov: Kazimov discloses that a method utilizing transformer windings and rail chains may be utilized to count the number of cross-linking contours 6 that a train on the tracks crosses [See at least page 1, lines 23-39 of the English translation of Kazimov, SU880843, included in the file wrapper]). However, there is no x- and y-directionality or grid, let alone dedicated wheel supports for x- and y-directions along a grid with each support having its own sensor and being activated at specific instances which affect the operation of each sensor. Therefore, the idea of dedicated wheel supports and 
For at least the above stated reasons, claims 1 and 4 contain allowable subject matter.

Regarding claims 2-3 and 5-6, claims 2-3 and 6 depend from claim 1 and claim 5 depends from claim 4. Claims 2-3 and 5-6 therefore also contain allowable subject matter at least by virtue of their dependence from these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668